                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IDA L. MUDGE,                                 )       CASE NO. 1:18-CV-00804
                                              )
                      Plaintiff,              )       JUDGE CHRISTOPHER A. BOYKO
                                              )
              vs.                             )
                                              )
ANDREW SAUL,                                  )       OPINION AND ORDER
    Comm’r of Soc. Sec.,                      )
                                              )
                      Defendant.              )

CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon Plaintiff’s Objections (ECF #16) to the Report

and Recommendation (ECF #15) of Magistrate Judge Thomas M. Parker, who recommends that

the Court affirm the Commissioner’s decision denying Plaintiff’s claim for Supplemental

Security Income (“SSI”) under 42 U.S.C. §§ 405(g), 1383(c)(3). For the following reasons, the

Court ADOPTS the Magistrate Judge’s Report and Recommendation and AFFIRMS the

Commissioner’s denial of Plaintiff’s Claim.

                                      BACKGROUND

       The following is a procedural synopsis of Plaintiff’s Claim. The Magistrate Judge’s

Report and Recommendation contains a more detailed discussion of the facts. For a complete


                                                  1
overview of Plaintiff’s medical history, see the Magistrate Judge’s Report and Recommendation,

which refers to the original Complaint and incorporates all documents related to the dispute.

       On May 22, 2014, Plaintiff filed an application for SSI, alleging she became disabled on

November 30, 2002 due to“heart murmur, a benign brain tumor, depression, asthma, [and]

anxiety.” (Transcript of Proceedings before the Social Security Administration, 57). Plaintiff

later amended her date of disability, alleging her disability began on May 22, 2014. (Tr. 11).

Plaintiff’s application was denied by the Social Security Administration initially and upon

reconsideration. (Tr. 56-88). After the denial, Plaintiff timely requested an administrative

hearing. (Tr. 103-105). An Administrative Law Judge (“ALJ”) heard Plaintiff’s case on October

25, 2016. A Vocational Expert (“VE”) testified at the hearing. After the hearing, the ALJ

denied Plaintiff’s claim on March 29, 2017. (Tr. 8-50). On February 12, 2019, the Social

Security Appeals Council denied further review, thus rendering the ALJ’s decision the final

decision of the Commissioner. (Tr. 1-5).

       On April 10, 2018, Plaintiff filed her Complaint seeking judicial review of the

Commissioner’s decision. (ECF #1). On February 28, 2019, the Magistrate Judge issued his

Report and Recommendation. (ECF #15). On March 14, 2019, Plaintiff timely filed her

Objections to the Magistrate Judge’s Report and Recommendation. (ECF #16). On March 28,

2019, Defendant timely filed his Response to Plaintiff’s Objections. (ECF #17).

                                  STANDARD OF REVIEW

       When a court reviews a magistrate’s report and recommendation, it makes a de novo

determination regarding the portions to which an objection is made. 28 U.S.C. § 636(b)(1). A

review of the Commissioner’s decision, however, is not de novo. Norman v. Astrue, 694 F.


                                                2
Supp. 2d. 738, 740 (N.D. Ohio 2010). The district court’s review of social security disability

cases is limited to whether substantial evidence in the record supports the ALJ’s findings of fact

and whether the ALJ applied the correct legal standards. 42 U.S.C. § 405(g); Norman, 694 F.

Supp. 2d. at 740 (citing Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005)).

       A decision must be affirmed if the ALJ’s inferences are reasonably drawn from the

record or supported by substantial evidence, even if that evidence could support a contrary

decision. Elam v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003). Substantial evidence

has been defined as “more than a mere scintilla” of evidence. Wright v. Massanari, 321 F.3d

611, 614 (6th Cir. 2003). Further, substantial evidence is evidence a reasonable person would

accept as adequate to support the conclusion. Id. Therefore, if the record contains information

where “a reasonable mind might accept it as adequate to support” the Commissioner’s final

conclusion, then the determination should be affirmed. Id.; Kirk v. Sec’y of Health & Human

Servs., 667 F.2d 524, 535 (6th Cir. 1981). This substantial evidence standard “presupposes that

there is a zone of choice within which the decisionmakers can go either way, without

interference by the courts.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009)

(quoting Mullen v. Brown, 800 F.2d 535, 545 (6th Cir. 1986)).

                                           ANALYSIS

       A claimant is entitled to SSI benefits only when they have established disability under the

meaning of the Social Security Act. See 42 U.S.C. § 423. Disability may be established by

demonstrating an “inability to engage in substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42


                                                 3
U.S.C. § 423(d)(1)(A); 20 C.F.R. § 416.905(a).

       To determine disability, the Commissioner must follow a five-step sequential analysis.

This may be summarized as follows:

               (1) If the claimant is doing substantial gainful activity, he is not
               disabled.

               (2) If the claimant is not doing substantial gainful activity, his
               impairment must be severe before he can be found to be disabled.

               (3) If the claimant is not doing substantial gainful activity, is
               suffering from a severe impairment that has lasted or is expected to
               last for a continuous period of at least twelve months, and his
               impairment meets or equals a listed impairment, the claimant is
               presumed disabled without further inquiry.

               (4) If the impairment does not meet or equal a listed impairment,
               the ALJ must assess the claimant’s residual functional capacity
               [“RFC”] and use it to determine if the claimant’s impairment
               prevents him from doing past relevant work. If claimant’s
               impairment does not prevent him from doing his past relevant
               work, he is not disabled.

               (5) If the claimant is unable to perform relevant work, he is not
               disabled if, based on his vocational factors and RCF, he is capable
               of performing other work that exists in significant numbers in the
               national economy.

20 C.F.R. § 416.920(a)(4)(I)-(v); See also Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987).

       In the present case, Plaintiff objects to the ALJ’s findings at Step Five of the above

analysis and to the ALJ’s reliance on the VE’s testimony about significant jobs in the national

economy. Plaintiff claims the VE incorrectly calculated the number of available jobs under the

Medical-Vocational Guidelines and that the Medical Vocational Guidelines should have directed

a “disabled” finding for Plaintiff. (ECF #11, Page ID: 822). Plaintiff similarly claims the jobs

presented by the VE are improper for someone of Plaintiff’s age and vocational skill level.


                                                  4
However, the Magistrate Judge determined that the ALJ applied the proper legal standard when

she relied on the VE’s testimony and that substantial evidence supported the ALJ’s decision.

Accordingly, the Magistrate recommended this Court affirm the ALJ’s finding of no disability.

          Plaintiff, as Claimant, bears the burden of proof at Steps One through Four of the

analysis. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). In Step Five of the

analysis, the burden shifts to the Commissioner to produce evidence showing whether there is

work available in the economy that accommodates a plaintiff’s RFC and vocational abilities.

Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999). “To meet the burden of showing

that [a Plaintiff] could perform jobs available in the national economy, the Commissioner must

make a finding ‘supported by substantial evidence that [Plaintiff] has the vocational

qualifications to perform specific jobs.’” Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 238

(6th Cir. 2002) (quoting Varley v. Sec’y of Health & Human Serv., 820 F.2d 777, 779 (6th Cir.

1987)).

          “Substantial evidence may be produced through reliance on the testimony of a [VE] in

response to a ‘hypothetical’ question, but only ‘if the question accurately portrays [plaintiff’s]

individual physical and mental impairments’” or limitations. Varley, 820 F.2d 779 (quoting

Podedwomy v. Harris, 745 F.2d 210, 218 (3d Cir. 1984). While testifying, a VE may be asked

hypothetical questions so the ALJ can gain information about potential jobs Plaintiff could

fulfill. The hypothetical questions in the present case referenced Plaintiff’s age, education, past

relevant work and physical and mental impairment, clearly portraying Plaintiff’s individual

impairments. The ALJ asked the VE not only about Plaintiff’s physical ability to perform

certain tasks but also about the impact Plaintiff’s concentration and need for extra time would


                                                  5
have on her employment performance. (Tr. 46-47). Even pursuant to Plaintiff’s need for breaks

and spoken instruction with visual demonstration, the VE testified that there were positions

Plaintiff could work, including garment sorter, folder and bench assembler. (Tr. 48). Thus, the

ALJ was permitted to rely on the VE’s testimony as substantial evidence. See Anderson v.

Comm’r of Soc. Sec., 406 Fed. Appx. 32, 34 (6th Cir. 2010).

        Plaintiff claims the VE’s testimony does not provide a significant number of jobs the ALJ

can rely on, and therefore, that the Commissioner failed to meet her burden of proof at Step Five.

(ECF #16). However, as discussed in Defendant’s Response, the VE identified three potential

“light jobs.” (ECF #17). These jobs included a total of 168,000 positions in the national

economy. (Tr. 46-47). The ALJ then adopted this finding of 168,000 positions Plaintiff could

potentially fill.

        The Sixth Circuit has already addressed “the difficult task of enumerating exactly what

constitutes a ‘significant number [of jobs]’” in Hall v. Bowen, concluding that courts should

address the determination on a “case-by-case basis.” 837 F.2d 272, 275 (6th Cir. 1988); See also

Martinez v. Heckler, 807 F.2d 771, 774-75 (9th Cir. 1987) (“Congress has explicitly determined

that it is the existence of jobs that is essential, and that an [ALJ] is not required to consider the

hiring practices of the employers, or whether a claimant could actually obtain work if he applied

for it.”) (emphasis in original). In Nejat v. Comm’r of Soc. Sec., the ALJ reviewing plaintiff

Nejat’s case found that Nejat could perform “800 inspector jobs, 2000 assembly jobs, and 2000

hand packer jobs.” 359 F.App’x 574, 578 (6th Cir. 2009). The Sixth Circuit accepted these

much lower numbers as “significant.” In the present case, there are significantly more potential

jobs than in Nejat. The three different types of jobs the VE provided, totaling more than 168,000


                                                   6
jobs in the national economy, constitute a significant number for the ALJ to rely on.

       Plaintiff claims she should be found disabled pursuant to the Medical-Vocational

Guidelines because it states that for a person of “advanced age” (over fifty-five), a finding of

disability is appropriate, even if that individual could perform a full range of sedentary and light

unskilled work. See, 20 C.F.R. Pt. 404, Subpt. P, App. 2. However, it would have been

incorrect for the ALJ to rely exclusively on the Medical-Vocational Guidelines when

determining these numbers. When the characteristics of the claimant correspond to criteria in

the Guidelines and the claimant suffers only from either exertional impairments or his

nonexertional impairments do not significantly affect his RFC, the ALJ may rely exclusively on

the Guidelines in determining whether there is other work available that the claimant can

perform. 20 C.F.R. § 404.1569(a). Here, since Plaintiff suffers from both exertional

impairments and from a nonexertional impairment that significantly affects her RFC, the

Medical-Vocational Guidelines should not be exclusively relied on.

       While the Medical-Vocational Guidelines may determine whether a claimant may work

in the national economy, not “all possible variations of factors” fall under these Guidelines. 20

C.F.R. § 404.1569, see also 20 C.F.R. § 416.969. The Guidelines do not apply “if one of the

findings of fact about the person’s vocational factors and residual functional capacity is not the

same as the corresponding criterion of a rule.” 20 C.F.R. § 404.1569. For example, in Anderson

v. Comm’r of Soc. Sec., where a claimant’s RFC was between two Guidelines, the Medical-

Vocational Guidelines were found “not binding and [were] instead used only as an analytical

framework.” 406 Fed. Appx. at 35. Due to this, it would be incorrect for Plaintiff’s potential

jobs or disability to be calculated pursuant to the Medical-Vocational Guidelines. Plaintiff’s age


                                                  7
and education factors do not coincide with any potential range of work in the Guidelines and

thus do not allow for a calculation under the Guidelines. For this reason, the Magistrate was

correct in upholding the ALJ’s adoption of 168,000 jobs from the VE and in holding the

Medical-Vocational Guidelines were not binding for Plaintiff.

       The ALJ applied the proper standard by adopting the number of jobs in the national

economy proposed by the VE. The record reflects why the ALJ could not properly calculate this

number from the Medical-Vocational Guidelines, as Plaintiff desired. Further, the record shows

the VE properly considered Plaintiff’s age, education and mental and physical impairments in

response to the hypotheticals proposed during the ALJ hearing. Due to this, the ALJ properly

adopted the VE’s findings when determining Plaintiff’s SSI denial. Accordingly, Plaintiff’s

challenges to the ALJ’s disability determination are unfounded.

                                        CONCLUSION

       Based on the foregoing analysis, the Court finds that Plaintiff’s Objections are without

merit and the Commissioner’s decision denying Plaintiff’s Application for Supplemental

Security Income was correct. Therefore, the Magistrate Judge’s Report and Recommendation

(ECF #15) is ADOPTED and the Commissioner’s denial of Plaintiff’s Claim is AFFIRMED.

       IT IS SO ORDERED.

                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

 Dated: July 2, 2019




                                                8
